          Case 4:09-cv-05796-CW Document 1229 Filed 12/18/19 Page 1 of 3




1    JULES LOBEL (pro hac vice)
     Email: jll4@pitt.edu
2    RACHEL MEEROPOL (pro hac vice)
     Email: rachelm@ccrjustice.org
3
     SAMUEL MILLER (Bar No. 138942)
4    Email: samrmiller@yahoo.com
     CENTER FOR CONSTITUTIONAL RIGHTS
5    666 Broadway, 7th Floor
     New York, NY 10012
6    Tel: (212) 614-6432
     Fax: (212) 614-6499
7

8    CARMEN E. BREMER (pro hac vice)
     Email: carmen.bremer@bremerlawgroup.com
9    BREMER LAW GROUP PLLC
     1700 Seventh Avenue, Suite 2100
10   Seattle, WA 98101
11   Tel: (206) 357-8442
     Fax: (206) 858-9730
12
     Attorneys for Plaintiffs
13   (Additional counsel listed on signature page)
14                                  UNITED STATES DISTRICT COURT
15                                 NORTHERN DISTRICT OF CALIFORNIA
16                                           EUREKA DIVISION
17
      TODD ASHKER, et al.,                           Case No. 4:09-cv-05796-CW (RMI)
18

19                   Plaintiffs,                     CLASS ACTION

20           v.                                      ORDER REGARDING DECEMBER 3, 2019
                                                     MONITORING MEETING
21    GOVERNOR OF THE STATE OF
      CALIFORNIA, et al.,
22

23                   Defendants.

24

25

26
27

28

     ORDER                                                       CASE NO. 4:09-CV-05796-CW (RMI)
          Case 4:09-cv-05796-CW Document 1229 Filed 12/18/19 Page 2 of 3




1            Following a December 3, 2019 conference between the parties and the Court pursuant to

2    Paragraph 49 of the Settlement Agreement that resolved this class action (ECF 424-2), the Court issues

3    this order to memorialize its rulings during the conference.

4            1.     The Court will modify the Joint Order submitted by the parties on October 22, 2019 to

5    include language indicating that Plaintiffs can request additional confidential information by letter brief

6    to the Court after first meeting and conferring with Defendants. The Court will issue the Joint Order as

7    modified.1

8            2.     Plaintiffs will, if they have issues with Defendants’ redactions in the next quarterly 37(h)

9    production, meet and confer with Defendants as to the redaction issues that Plaintiffs’ counsel identify

10   to resolve those issues. If Defendants’ counsel fails to respond within the time allotted under the

11   protective order, or if Plaintiffs’ counsel believe that there are systemic issues with over-redactions, they

12   can raise those issues with the Court by noticed motion.

13           3.     Plaintiffs’ request for training materials used by CDCR in BPH is denied.

14           4.     Defendants will promptly allow Plaintiffs’ counsel an in-person attorney-client visit with

15   named plaintiff Ronnie Dewberry in the medical or rehabilitation facility where he is housed.2 In

16   addition, as soon as Mr. Dewberry is able to communicate by phone, Defendants will also meet and

17   confer with counsel Jules Lobel to attempt to arrange a short phone call for Mr. Lobel to call Mr.

18   Dewberry.

19           5.     Plaintiffs will identify five confidential source interviews from CDCR’s September 2019

20   quarterly 37(h) production. Defendants will ascertain whether recordings were made of these interviews

21   and, if there are recordings, or if there are transcripts which were made of those recordings, will produce

22   those unredacted recordings or transcripts to Plaintiffs’ counsel Rachel Meeropol and Sam Miller, to

23   review under the strictures of the Attorneys Eyes Only provisions of the Protective Order. The

24   transcripts or recordings produced in connection with this production may only be viewed by Rachel

25   Meeropol and Sam Miller. If Plaintiffs’ identify a need to review further confidential source interviews,

26
27   1
       The Court issued the modified joint order on December 10, 2019. (ECF No. 1223.)
28   2
       On December 6, 2019, Defendants provided Plaintiffs’ counsel with an in-person attorney client visit
     in connection with the Court’s Order.
     ORDER                                                                 CASE NO. 4:09-CV-05796-CW (RMI)
          Case 4:09-cv-05796-CW Document 1229 Filed 12/18/19 Page 3 of 3




1    they can revisit their request for additional confidential source interview recordings and transcripts with

2    the court. Plaintiffs’ request for a 30(b)(6) deposition is denied, but the Court will revisit the necessity

3    for such a deposition after CDCR responds to Plaintiffs’ first sets of requests as set forth above to

4    determine whether a deposition or interrogatories are necessary to facilitate future requests.

5            IT IS SO ORDERED.

6

7            Dated: _December 18, 2019________                     __________________________________
                                                                   The Honorable Robert M. Illman
8                                                                  United States Magistrate Judge
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


     ORDER                                                2               CASE NO. 4:09-CV-05796-CW (RMI)
